— In a medical malpractice action, the defendant appeals from an order of the Supreme Court, Kings County (Levine, J.), dated May 7, 1990, which granted the plaintiff’s motion pursuant to CPLR 3012 (d) to compel the defendant to accept late service of her complaint.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff offered an acceptable explanation for her failure to timely serve the complaint demanded by the defendant and submitted an adequate affidavit of merit. Thus, it was not an improvident exercise of discretion to grant the plaintiff’s motion (see, CPLR 3012 [d]; 2005), particularly since there was no prejudice to the defendant. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.